Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on August 17, 2022 is acknowledged and has been entered. Claims 1, 19, 21-23 and 34 have been amended. Claims 3, 6-18, 20, 25-28, 30-31 and 35-45 are canceled. Claim 46 is new. Claims 1-2, 4-5, 19, 21-24, 29, 32-34 and 46 are pending and under examination in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
 
Response to Amendment
The objection to claim 34 is now withdrawn in view of the claim amendment. 
The rejections to claims 1-34 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “the data collection module is configured to collect PTT data”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “to collect” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “module”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 1: “a data collection module” refers to the specification PG Pub US 2020/0229718 A1, [0064]: the data collection module may comprise a processor and data storage means, such as a flash memory. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4-5, 19, 21-22, 29, 32 and 46 is rejected under 35 U.S.C. 103 as being unpatentable over Shusterman et al., US 2014/0187941 A1, hereinafter Shusterman, in view of Sajwan et al., US 2019/0021659 B2, hereinafter Sajwan.

Claim 1. Shusterman teaches in FIGS.1, 3, 4, 6, and 11 “an ambulatory system” ([0070]: module 20 contains ECG electrodes and sensor for detecting arterial pressure waves…This miniaturized configuration is useful as a screening and first response tool for paramedics, emergency medical personnel) “for measuring blood pressure by determining pulse transit time (PTT) between a first fixed location and a second fixed location within the cardiovascular anatomy of a subject” ([0054]: FIG.4 shows simultaneous measurement of ECG and pressure-wave signals, detection of peaks in ECG and pressure wave signals, as well as measurement of the pressure wave amplitude (PA) and pulse-transit time (PTT) using the two signals; [0056]: FIG.6 shows changes in PTT, arterial pressure and pressure-wave amplitudes registered at Sites 1, 2, and 3 in FIG.3; and [0087]: FIG.6 shows example of ECG and pressure wave-forms recorded using the prototype system and sensor location shown in FIG.3. Dividing the distance traveled by the pressure wave by PTT yields the pressure wave velocity (PWV). This speed is directly proportional to arterial pressure), the ambulatory system, comprising: 
“at least a first wearable sensor device, wherein the first wearable sensor device is comprised within a first adhesive patch that is configured to contact the skin of the subject” ([0097]: FIG.11 shows an example of a patch sensor… these sensors are embedded within the patch material 3, which is covered by an adhesive substance to provide good attachment to the skin surface) – note that any one or more of the sensors or a combination thereof shown in FIG.11 may be considered the wearable sensor device as claimed, 
“the first wearable sensor device being configured to be positioned proximate to the first fixed location” ([0089]: FIG.8 shows the following locations or sites for tracking passage of the pressure waves in central arteries/blood vessels; [0090]-[0093]: Sites 1-4; and FIG.8), and wherein 
“the first wearable sensor device comprises a first ultrasound transducer” ([0097]: FIG.11 shows an example of a patch sensor, which incorporates…a sensor adapted for registering mechanical movements of the body, particularly, passage of the pressure wave 2 (e.g.,…ultrasound sensor)); 
“at least a second wearable sensor device, wherein the second wearable sensor device is comprised within a second adhesive patch that is configured to contact the skin of the subject” ([0070]: An alternative minimized configuration uses two press-wave sensors; [0097]: FIG.11 shows an example of a patch sensor… these sensors are embedded within the patch material 3, which is covered by an adhesive substance to provide good attachment to the skin surface) - note that any one or more of the sensors or a combination thereof shown in FIG.11 may be considered the wearable sensor device as claimed, 
“the second wearable sensor device being positioned proximate to the second fixed location” ([0089]: FIG.8 shows the following locations or sites for tracking passage of the pressure waves in central arteries/blood vessels; [0090]-[0093]: Sites 1-4; and FIG.8) and wherein 
“the second wearable sensor device comprises a second ultrasound transducer” ([0097]: FIG.11 shows an example of a patch sensor, which incorporates…a sensor adapted for registering mechanical movements of the body, particularly, passage of the pressure wave 2 (e.g.,…ultrasound sensor); and [0069]: sensors including ultrasound can be used for tracking arterial pressure waves), 
“a data collection module (4, 80, 100) that is in communication with the first wearable sensor device and the second wearable sensor device, wherein the data collection module is comprised within the first adhesive patch” ([0066]: d. a processing module 80; [0067]: e. an optional communication unit 100; [0078]: an optional communication unit 100 allows data transmission to an external user terminal and/or Internet cloud. The transmission can be wireless; [0097]: FIG.11: the patch may also contain a communication module 4; and [0070]: an alternative minimized configuration uses two pressure-wave sensors (i.e., in configuration, the 2nd pressure-wave sensor/signal replaces the ECG sensors/signal; and [0069]: sensors including ultrasound can be used for tracking arterial pressure waves) – the communication module 4 or the communication unit 100 in the patch (i.e., the “data collection module” as claimed) wirelessly transmits data, hence is in communication with the wearable sensor devices. The alternative configuration in [0070] teaches two pressure-wave sensors comprised in a patch, hence, the communication module 4 would communicate with both of the pressure-wave sensors (i.e., “the first wearable sensor device and the second wearable sensor device” as claimed), wherein
“the data collection module” (4, 20, 40, 80 and 100) further comprises 
“an integral power supply and a sender/receiver module comprising a wireless transmitter” ([0078]: an optional communication unit 100 allows data transmission to an external user terminal and/or Internet cloud; [0073]: processing module 80 receives filtered signals from the preprocessing module 40 and performs the processing and classification steps; and [0097]: FIG.11: the patch may also contain a communication module 4 (e.g., Bluetooth, ZigBee, Wi-Fi, etc) – since the processing module 80, the communication unit 100 and the communication module 4 within the patch receives filtered signals and transmits data to the external device, Shusterman is considered at least implicitly teaching that the data collection module (4, 80 and 100) comprises a sender module (for transmitting the data out) and a receiver module (for receiving filtered signals). In addition, either Bluetooth, ZigBee or Wi-Fi is a wireless transmitter. Particularly, ZigBee is a wireless mesh network standard targeted at battery powered devices in wireless control and monitoring applications. Hence, with the communication module being ZigBee, it implicitly teaches that the wearable sensor device is a battery powered device;
 “the first wearable sensor device is configured to detect a timing cue within a cardiac cycle of the subject” ([0021]: The time of the peak of the electrocardiographic R wave or some other time point on the ECG signal can be also used as one of the measurement time points (as an approximate start time of the pressure wave being generated by heart’s contraction), and wherein 
“the second wearable sensor device is configured to detect a pulse pressure wave passing through the second fixed location” ([0022]: Pressure wave amplitude (FIG.3) including its 1st, 2nd and 3rd peak; and [0058]: FIG.8 is an example of sensor locations along major arteries for tracking pressure waves), and wherein 
“the data collection module is configured to collect PTT data (FIGS.4-6) relating to a transition of the pulse pressure wave passing through the second fixed location (FIG.3)” ([0069]: the acquisition module 20 is connected to sensors for measuring at least one signal generated or associated with the passage of arterial pressure waves along the vascular tree; and [0082]: the pulse transit time (PTT), which is determined as the time interval between the most prominent ECG peak and the peak of the passing pressure wave; and [0087]: FIG.6 shows example of ECG and pressure wave-forms recorded using the prototype system and sensor location shown in FIG.3. Dividing the distance traveled by the pressure wave by PTT yields the pressure wave velocity (PWV)). 

In regard to the feature of “the data collection module further comprises an integral power supply and a sender/receiver module comprising a wireless transmitter”, if Shusterman is considered not providing an explicit and clear teaching, in an analogous ultrasound sensor for bio-information acquisition field of endeavor, Sajwan teaches that the data collection module further comprises
“an integral power supply and a sender/receiver module comprising a wireless transmitter” ([0018]: a wireless medical telemetry system (WMTS); and [0023]: WMTS can include at least one battery powered module worn by the patient for collection and transmission of physiologic parameters; and FIGS.7-9 illustrate various wireless transmission mechanism between the patch(es), the data receiver and the data processor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the data collection module of Shusterman employ such a feature of further comprising “an integral power supply and a sender/receiver module comprising a wireless transmitter” as taught in Sajwan for the advantage of “remotely monitoring, detecting, and/or diagnosing a patient”, as suggested in Sajwan, [0007]. A wireless transmitter with an integrated power supply provides well-known advantage of not requiring additional wire components for data transfer and for power, hence is suitable for remote operation.

Claim 2. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that the ambulatory system is configured to
“determine a pulse wave velocity (PWV) measurement from the PTT” ([0087]: FIG.6 shows example of ECG and pressure wave-forms recorded using the prototype system and sensor location shown in FIG.3. Dividing the distance traveled by the pressure wave by PTT yields the pressure wave velocity (PWV)).  

Claim 4. Shusterman and Sajwan combined teaches all the limitations of claim 2.
Shusterman further teaches that the first wearable sensor device comprises 
“at least one sensor of surface electrocardiogram (ECG)” ([0097]: FIG.11 shows an example of a patch sensor, which incorporates two electrocardiographic sensors 1).  

Claim 5. Shusterman and Sajwan combined teaches all the limitations of claim 4.
Shusterman further teaches that
“the timing cue is a time of at least a part of a QRS complex on the surface ECG” ([0021]: The time of the peak of the electrocardiographic R wave or some other time point on the ECG signal can be also used as one of the measurement time points (as an approximate start time of the pressure wave being generated by heart’s contraction).  
  
Claim 19. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that 
“the first and second adhesive patches are combined, contiguous, or combined and continuous” ([0070]: an alternative minimized configuration uses two pressure-wave sensors (i.e., in configuration, the 2nd pressure-wave sensor/signal replaces the ECG sensors/signal; and [0069]: sensors including ultrasound can be used for tracking arterial pressure waves) – an adhesive patch that comprises two sensor devices is considered two patches, each comprises one sensor device, combined. 

Claim 21. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman does not teach that a part or all of one or more of the first and second patches are implanted subcutaneously.  
However, in an analogous ultrasound sensor for bio-information acquisition field of endeavor, Sajwan teaches that
“a part or all of one or more of the adhesive patches are configured to be implanted subcutaneously” ([0027]: the patch 10 for use is a wireless patch…the patch is implantable. The patch 10 can be implanted subcutaneously).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the patches of Shusterman employ such a feature of having a par or all being implanted subcutaneously as taught in Sajwan for the advantage of “remotely monitoring, detecting, and/or diagnosing a patient” by acquiring “active signals include acoustic signals for blood-oxygen, body-impedance, ultrasound, etc”, as suggested in Sajwan, [0007] and [0026]. 

Claim 22. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that 
“one or more of the first and second adhesive patches are configured to be located on a surface of the body of the subject” ([0097]: FIG.11 shows an example of a patch sensor… these sensors are embedded within the patch material 3, which is covered by an adhesive substance to provide good attachment to the skin surface).  

Claim 29. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that 
“one or more of the first wearable sensor device and the second wearable sensor device also comprise sensors configured to measure one or more of galvanic skin response, temperature, heart rate, photoplethysmography, and motion” ([0097]: FIG.11 shows an example of a patch sensor which incorporates…a sensor adapted for registering mechanical movements of the body, particularly, passage of the pressure waves 2 (e.g.,…photoplethysmographic sensor, voltage-clamp sensor)).  

Claim 32. Shusterman and Sajwan combined teaches all the limitations of claim 1.
Shusterman further teaches that 
“the at least a first and at least a second fixed location are part or all of body structures selected from one or more of: aortic arch, descending aorta, inferior vena cava, superior vena cava, brachial artery, femoral artery and carotid artery” ([0089]: FIG.8 shows the following locations or sites for tracking passage of the pressure waves: [0092]: Site 3: Descending aorta).  

Claim 46. Shusterman teaches in FIGS.1, 3, 4, 6, and 11 “an ambulatory system” ([0070]: module 20 contains ECG electrodes and sensor for detecting arterial pressure waves…This miniaturized configuration is useful as a screening and first response tool for paramedics, emergency medical personnel) “for measuring blood pressure by determining pulse transit time (PTT) between a first fixed location and a second fixed location within the cardiovascular anatomy of a subject” ([0054]: FIG.4 shows simultaneous measurement of ECG and pressure-wave signals, detection of peaks in ECG and pressure wave signals, as well as measurement of the pressure wave amplitude (PA) and pulse-transit time (PTT) using the two signals; [0056]: FIG.6 shows changes in PTT, arterial pressure and pressure-wave amplitudes registered at Sites 1, 2, and 3 in FIG.3; and [0087]: FIG.6 shows example of ECG and pressure wave-forms recorded using the prototype system and sensor location shown in FIG.3. Dividing the distance traveled by the pressure wave by PTT yields the pressure wave velocity (PWV). This speed is directly proportional to arterial pressure), the ambulatory system, comprising: 
“at least a first wearable sensor device, wherein the first wearable sensor device is comprised within a first adhesive patch that is configured to contact the skin of the subject” ([0097]: FIG.11 shows an example of a patch sensor… these sensors are embedded within the patch material 3, which is covered by an adhesive substance to provide good attachment to the skin surface) – note that any one or more of the sensors or a combination thereof shown in FIG.11 may be considered the wearable sensor device as claimed, 
“the first wearable sensor device being configured to be positioned proximate to the first fixed location” ([0089]: FIG.8 shows the following locations or sites for tracking passage of the pressure waves in central arteries/blood vessels; [0090]-[0093]: Sites 1-4; and FIG.8), and wherein 
“the first wearable sensor device comprises a first ultrasound transducer” ([0097]: FIG.11 shows an example of a patch sensor, which incorporates…a sensor adapted for registering mechanical movements of the body, particularly, passage of the pressure wave 2 (e.g.,…ultrasound sensor)); 
“at least a second wearable sensor device, wherein the second wearable sensor device is comprised within a second adhesive patch that is configured to contact the skin of the subject” ([0070]: An alternative minimized configuration uses two press-wave sensors; [0097]: FIG.11 shows an example of a patch sensor… these sensors are embedded within the patch material 3, which is covered by an adhesive substance to provide good attachment to the skin surface) - note that any one or more of the sensors or a combination thereof shown in FIG.11 may be considered the wearable sensor device as claimed, 
“the second wearable sensor device being positioned proximate to the second fixed location” ([0089]: FIG.8 shows the following locations or sites for tracking passage of the pressure waves in central arteries/blood vessels; [0090]-[0093]: Sites 1-4; and FIG.8) and wherein 
“the second wearable sensor device consists of a second ultrasound transducer” ([0097]: FIG.11 shows an example of a patch sensor, which incorporates…a sensor adapted for registering mechanical movements of the body, particularly, passage of the pressure wave 2 (e.g.,…ultrasound sensor)) – as considered above, any one or more of the sensors or a combination thereof shown in FIG.11 may be considered the wearable sensor device as claimed. In this situation, the ultrasound sensor is considered the second wearable sensor device that is comprised within a second adhesive patch, 
“a data collection module (4, 80, 100) that is in communication with the first and the second device and the second wearable sensor device, wherein the data collection module is comprised within the first adhesive patch” ([0066]: d. a processing module 80; [0067]: e. an optional communication unit 100; [0078]: an optional communication unit 100 allows data transmission to an external user terminal and/or Internet cloud. The transmission can be wireless; [0097]: FIG.11: the patch may also contain a communication module 4; and [0070]: an alternative minimized configuration uses two pressure-wave sensors (i.e., in configuration, the 2nd pressure-wave sensor/signal replaces the ECG sensors/signal; and [0069]: sensors including ultrasound can be used for tracking arterial pressure waves)) – the communication module 4 or the communication unit 100 in the patch (i.e., the “data collection module” as claimed) wirelessly transmits data, hence is in communication with the wearable sensor devices. The alternative configuration in [0070] teaches two pressure-wave sensors comprised in a patch, hence, the communication module 4 would communicate with both of the pressure-wave sensors (i.e., “the first wearable sensor device and the second wearable sensor device” as claimed), wherein
“the data collection module” (4, 20, 40, 80 and 100) further comprises 
“an integral power supply and a sender/receiver module comprising a wireless transmitter” ([0078]: an optional communication unit 100 allows data transmission to an external user terminal and/or Internet cloud; [0073]: processing module 80 receives filtered signals from the preprocessing module 40 and performs the processing and classification steps; and [0097]: FIG.11: the patch may also contain a communication module 4 (e.g., Bluetooth, ZigBee, Wi-Fi, etc) – since the processing module 80, the communication unit 100 and the communication module 4 within the patch receives filtered signals and transmits data to the external device, Shusterman is considered at least implicitly teaching that the data collection module (4, 80 and 100) comprises a sender module (for transmitting the data out) and a receiver module (for receiving filtered signals). In addition, either Bluetooth, ZigBee or Wi-Fi is a wireless transmitter. Particularly, ZigBee is a wireless mesh network standard targeted at battery powered devices in wireless control and monitoring applications. Hence, with the communication module being ZigBee, it implicitly teaches that the wearable sensor device is a battery powered device;
 “the first wearable sensor device is configured to detect a timing cue within a cardiac cycle of the subject” ([0021]: The time of the peak of the electrocardiographic R wave or some other time point on the ECG signal can be also used as one of the measurement time points (as an approximate start time of the pressure wave being generated by heart’s contraction), and wherein 
“the second wearable sensor device is configured to detect a pulse pressure wave passing through the second fixed location” ([0022]: Pressure wave amplitude (FIG.3) including its 1st, 2nd and 3rd peak; and [0058]: FIG.8 is an example of sensor locations along major arteries for tracking pressure waves; and [0069]: sensors including ultrasound can be used for tracking arterial pressure waves), and wherein 
“the data collection module is configured to collect PTT data (FIGS.4-6) relating to a transition of the pulse pressure wave passing through the second fixed location (FIG.3)” ([0069]: the acquisition module 20 is connected to sensors for measuring at least one signal generated or associated with the passage of arterial pressure waves along the vascular tree; and [0082]: the pulse transit time (PTT), which is determined as the time interval between the most prominent ECG peak and the peak of the passing pressure wave; and [0087]: FIG.6 shows example of ECG and pressure wave-forms recorded using the prototype system and sensor location shown in FIG.3. Dividing the distance traveled by the pressure wave by PTT yields the pressure wave velocity (PWV)). 

In regard to the feature of “the data collection module further comprises an integral power supply and a sender/receiver module comprising a wireless transmitter”, if Shusterman is considered not providing an explicit and clear teaching, in an analogous ultrasound sensor for bio-information acquisition field of endeavor, Sajwan teaches that the data collection module further comprises
“an integral power supply and a sender/receiver module comprising a wireless transmitter” ([0018]: a wireless medical telemetry system (WMTS); and [0023]: WMTS can include at least one battery powered module worn by the patient for collection and transmission of physiologic parameters; and FIGS.7-9 illustrate various wireless transmission mechanism between the patch(es), the data receiver and the data processor).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the data collection module of Shusterman employ such a feature of further comprising “an integral power supply and a sender/receiver module comprising a wireless transmitter” as taught in Sajwan for the advantage of “remotely monitoring, detecting, and/or diagnosing a patient”, as suggested in Sajwan, [0007]. A wireless transmitter with an integrated power supply provides well-known advantage of not requiring additional wire components for data transfer and for power, hence is suitable for remote operation.

Claims 23 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman in view of Sajwan, further in view of in view of Mizukami et al., US 2016/0345930 A1, hereinafter Mizukami.

Claim 23. Shusterman and Sajwan combined teaches all the limitations of claim 1. 
Neither Shusterman nor Sajwan teaches that one or more of the patches comprise a biocompatible adhesive.  
However, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
“one or more of the first and second adhesive patches comprise a biocompatible adhesive” ([0058]: The adhesive base includes a pressure-sensitive adhesive layer that can be removably attached to the surface of the skin).
An adhesive base that can be attached to the surface of the skin is considered such an adhesive base being “biocompatible” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the first device and the second device of Shusterman and Sajwan combined employ such a feature of being comprised within a first patch and a second patch, respectively, that comprise biocompatible adhesive as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003]. 

Claim 33. Shusterman and Sajwan combined teaches all the limitations of claim 1. 
Neither Shusterman nor Sajwan teaches that the first wearable sensor device and the second wearable sensor device are positioned in registry with at least one ultrasound echo window. 
However, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
“any of the devices are positioned in registry with an ultrasound echo window” ([0060]: the measurement target blood vessel is not limited to the carotid artery but may be another artery…such as the subclavian artery or the aorta; and FIG.2: the ultrasound transducers are positioned over the blood vessel with a given distance Lp between the probes).
The fixed distance Lp between the probes is considered a registration of the device with the echo window.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the any of the devices of Shusterman and Sajwan combined employ such a feature of being positioned in registry with an ultrasound echo window as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003].  

Claim 34. Shusterman and Sajwan combined teaches all the limitations of claim 33. 
Neither Shusterman nor Sajwan teaches the selected ultrasound echo window. 
However, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
“the ultrasound echo window is selected from one or more of apical long axis, suprasternal, parasternal long axis left ventricle, parasternal short axis aortic valve level, posterior at a height of an aortic arch, posterior immediately superior to an iliac bifurcation, carotid artery left, carotid artery right, subcostal four chamber short axis (IVC), right supraclavicular (SVC), brachial artery left, brachial artery right, femoral artery left, and femoral artery right” ([0060]: the measurement target blood vessel is not limited to the carotid artery but may be another artery…such as the subclavian artery or the aorta; and FIG.2: the ultrasound transducers are positioned over the blood vessel with a given distance Lp between the probes).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the devices of Shusterman and Sajwan combined employ such a feature of being registered with an ultrasound echo window that is the carotid artery, either the carotid artery left or the carotid artery right, as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003]. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shusterman in view of Sajwan and Mizukami, as applied to claim 23, further in view of Silveira et al., US 2015/0230743 A1, hereinafter Silveira.

Claim 24. Shusterman, Sajwan and Mizukami combined teaches all the limitations of claim 23.
Neither Shusterman, Sajwan nor Mizukami teaches that the biocompatible adhesive is a hydrocolloid adhesive.  
However, in an analogous biocompatible adhesive patch field of endeavor, Silveira teaches that
“the biocompatible adhesive is a hydrocolloid adhesive” ([0028]: the patient-contacting surface 46 may include an acrylic adhesive, a silicon-based adhesive, or a hydrocolloid adhesive).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the patch of Shusterman, Sajwan and Mizukami combined employ such a feature of comprising a biocompatible adhesive that is a hydrocolloid adhesive as taught in Silveira for the advantage of “providing enhanced comfort for the patient and avoiding damage to the patient’s skin when the sensor is removed or repositioned”, as suggested in Silveira, [0028]. 

Response to Arguments
Applicant’s arguments in regard to the rejection under 35 U.S.C. 103 to claims 1 and 46 have been fully considered but they are not persuasive. Applicants assertions for the teaching of Shusterman in view of Sajwan to some particular claim features are addressed below: 
Applicant asserted that “The combination of Shusterman and Sajwan fails to disclose or render obvious 1) "an ambulatory system," 2) a "first wearable sensor device is comprised within a first adhesive patch [and] the first wearable sensor device comprises a first ultrasound transducer," and 3) a "second wearable sensor deice is comprised within a second adhesive patch [and] the second wearable sensor device comprises a second ultrasound transducer," as recited in claim 1.” (Remarks, p.8, ¶-3). 
Examiner respectfully disagrees. In regard to 1), Applicant specifically asserted that an ambulatory system as claimed is specifically designed to allow the patient to carry on with normal, day-to-day life (Remarks, p.9, the third line from the bottom). However, how the claimed system is configured so that it is designed for the above asserted utility is not reflected in the claim. In the specification (PG Pub US 2020/0229718), [0052] discloses that the device is designed to be used by ambulatory patients, that is, patients who are mobile, and able to walk or otherwise move around. This means that the devices are portable, and can be used outside the clinic, without the need for constant connection to bulky external power sources or other equipment. In regard to this configuration, Shusterman teaches in [0070]: in such a minimized configuration, module 20 contains ECG electrodes…within a single, miniaturized unit. This miniaturized configuration is useful as a screening and first-response tool for paramedics, emergency medical personnel as well as a personal checkup tool for individuals at home or on the road; and in [0097]: The patch may also contain a communication module (e.g., Bluetooth, ZigBee, Wi-Fi, etc). Therefore, The system of Shusterman is considered providing sufficient and appropriate teaching for an ambulatory system being a portable system that a user may carry on with normal day-to-day life. 
In regard to 2) and 3), Applicant specifically asserted that Shusterman focuses on the use of accelerometers, all specific examples discussed in Shusterman only relate to the use of an accelerometer, and the skilled person receives no direct teaching from Shusterman as to how an ultrasound sensor can replace the preferred accelerometer (Remarks, p.8, last para. to p.9, ¶-1). However, Shusterman clearly teaches in [0097]: that the accelerometer, the ultrasound sensor, and other kinds of sensor as listed are examples or alternatively of a sensor for measuring passage of the pressure waves 2, and FIGS.4 and 5 present data plot of pulse pressure waves. Hence, based on how [0097] of Shusterman is presented, Examiner considers that skilled person should understand that the exemplary sensors listed are all capable of measuring pulse pressure waves. Shusterman therefore is considered provides sufficient and appropriate teaching for one of the sensors comprised within the adhesive patch to be an ultrasound transducer. 
Applicant further asserted that “the use of ultrasound transducers in the claimed invention makes the first and second wearable sensor devices suitable for use at locations where blood vessels are at very different levels below the skin, due to the ability to vary the frequency of ultrasound used, and so alter the depth of penetration. This advantage is not present when using an accelerometer” (Remarks. p.9, ¶-2). Examiner notes that, the above feature of the two sensor devices being used for vessels at different depth based on their frequency is not reflected in the claim. Current claim language merely recites that the first/second adhesive patch comprises a first/second wearable sensor device, which comprises a first/second ultrasound transducer, and the first/second wearable sensor device is positioned proximate to a first/second fixed position for data collection. Since, as recited in claim 1, it is the sensor device that acquires data, it is not limited that the data is collected by the ultrasound transducer. 
In regard to the new claim 46, it recites substantially identical limitations to claim 1, except for the second wearable sensor device consisting of a second ultrasound transducer. Examiner notes that Shusterman remains cited for the teaching of this feature based on the following consideration: FIG. 11 illustrates an adhesive patch that comprises multiple sensors of 1 and 2. Any one or more of the sensors or a combination thereof shown in FIG.11 may be considered the wearable sensor device as claimed. The ultrasound sensor that measures the pulse pressure wave 2 is considered the second wearable sensor device in claim 46. The second wearable sensor device in claim 46 hence consists of an ultrasound transducer and nothing else, and the ultrasound transducer, as taught in [0097] of Shusterman, is configured to detect a pulse pressure wave. 
The previously cited reference Mizukami remains being replied upon for the teaching of the features of claims 23 and 33-34.
The previously cited reference Silveira remains being replied upon for the teaching of the features in claim 24.
Based on the above considerations, claims 1-2, 4-5, 19, 21--24, 29, 32-34 and 46 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aleksov et al., US 9,735,893 B1. This reference discloses patches 102 A-F that can include various sensors to monitor a biologic parameter of the entity wearing the patch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793